Op. by
Horton, C. J.
An infant’s execu-tory contract is ordinarily voidable—that is, he may, if he chooses, refuse to execute and comply with its provisions, and may at any time when he is sued upon it before he comes of age, or within a reasonable time there-' after, disaffirm the same. But after he becomes of the age of twenty-one years, he cannot disaffirm this contract, without returning to the other party what he may have received under it, if he then still possesses, or has within his control, what he so received.